Citation Nr: 1637271	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether and to what extent the appellant may be substituted for his mother, the Veteran's spouse.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from February 1946 to May 1949 and from July 1950 to August 1951.  The Veteran died in January 2009, and the appellant is his son.

The matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Following the Veteran's death in January 2009, his surviving spouse (the appellant's mother) filed a claim for entitlement to burial benefits, which was taken to include a claim for entitlement to service connection for the cause of the Veteran's death in August 2009.  After the RO denied her claim in a September 2010 rating decision, she submitted a timely notice of disagreement in July 2011.  The RO then issued a May 2013 statement of the case, and the surviving spouse filed a VA Form 9 in May 2013.  Unfortunately, the surviving spouse died in May 2013 while her appeal was still pending.  In June 2013, the appellant filed a claim for accrued benefits; the Board notes that this claim also includes an inferred request for substitution as the appellant, pursuant to 38 C.F.R. § 3.1010(c)(2) (2015).

As noted in a Board March 2015 remand, the extent of that substitution was not expressly determined.  That matter will be set out in more detail in the REMAND section below.

As noted, in a March 2015 decision, the Board remanded the case the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Substitution Status

Accrued benefits are periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid will, upon the death of such person, be paid to an eligible applicant.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In descending order, accrued benefits are payable to the Veteran's (1) spouse, or (2) children, or (3) dependent parents.  Id.  If none of the above applies, then in all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  Id.  The Board notes that individuals eligible for accrued benefits are the only individuals eligible for substitution.  Id., 38 U.S.C.A. § 5121A.

A "child" for the purposes of eligible applicants for accrued benefits purposes generally refers to an unmarried child under the age of 18.  See 38 C.F.R. §§ 3.57, 3.1000(d)(2).  The only exceptions to this rule include if the child is a student pursuing higher education, in which case the age limit is 23 years old, or the child became permanently incapable of self-support before reaching the age of 18, in which case there is no age limit.  Id.

In this case, the AOJ has substituted the appellant as the claimant for his mother.  It is unclear from the record the extent to which he so qualifies.  There has been no determination as to whether he is substituted as a "child" of the Veteran and spouse under the VA definition, or whether he has been substituted for the purpose of seeking expenses for the last sickness and burial of the Veteran.  If he is not found to be a "child" under the VA criteria, it does not appear that he would otherwise qualify for Dependency and Indemnity Compensation (DIC).  Although the substitution could make him eligible for payment of the Veteran's last expenses, which was the basis of the claim for service connection for the cause of the Veteran's death.  A determination on that matter is needed to resolve what burial benefits might have been paid to his mother, for whom he has been substituted.  It also appears that he is the executor of his mother's estate.

Cause of Death

The Veteran's death certificate lists the immediate cause of death as cardiopulmonary arrest.  The contributory causes of the Veteran's death were myocardial infarction and atherosclerotic heart disease.  At the time of the Veteran's death, he was service-connected for degenerative disc disease/arthritis of the lumbosacral spine with thoracolumbar scoliosis, lumbar radiculopathy of the bilateral lower extremities, and a scar of the left parietal area.  In this case, the record has raised different theories of entitlement to service connection for the cause of the Veteran's death.  Although the AOJ obtained VA medical opinions regarding some these theories in December 2014 and March 2016, the Board finds that a remand is necessary to obtain a medical opinion that addresses all of the relevant theories of entitlement.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).

The record contains a June 2009 opinion from Dr. M. that the Veteran's death was secondary to an embolism related to immobility from the Veteran's lumbar spine disability.  The Veteran's surviving spouse also contended that the pain from his service-connected disabilities ultimately led to his fatal heart attack.  See July 2011 Notice of Disagreement.  The December 2014 VA examiner provided a negative opinion as to whether the Veteran's low back disability and lumbar radiculopathy caused the Veteran's death or accelerated his death as a contributory cause.  The examiner also addressed the theory of secondary service connection, stating that the there was no scientific evidence that pain caused atherosclerotic heart disease.  However, neither this opinion nor the March 2016 opinion addressed the aggravation aspect of secondary service connection claims.  See 38 C.F.R. § 3.310; El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The surviving spouse asserted that the Veteran's death was caused by kidney damage and kidney failure as a result of medication prescribed by VA for service connected disorders.  See July 2011 Notice of Disagreement; October 2012 Statement in Support of Claim.  The appellant additionally contends that the Veteran was denied care by VA from May 2008 until his death in January 2009.  See June 2013 Statement from the appellant to Congressman.  The Veteran's surviving spouse also stated that the Veteran's fatal heart attack was caused by a cardiac artery blockage that was never addressed by VA.  See July 2011 Notice of Disagreement.  In the December 2014 VA medical opinion, the examiner addressed the theories related to VA's prescribed medication and the denial of care.  However, both the December 2014 and March 2016 opinions fail to discuss the assertion that VA failed to adequately treat the Veteran's cardiac issues, and the Board cannot draw its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).




In view of the foregoing, this matter is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who provided the March 2016 VA medical opinion regarding the appellant's service connection claim for the cause of the Veteran's death.  If that examiner is unavailable, obtain a VA medical opinion from another qualified examiner.  The electronic claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The examiner must provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any of the conditions listed as causing or contributing to the Veteran's death, namely cardiopulmonary arrest, myocardial infarction, and atherosclerotic heart disease, were caused by any of the following service-connected disabilities:  degenerative disc disease/arthritis of the lumbosacral spine with thoracolumbar scoliosis, lumbar radiculopathy of the bilateral lower extremities, and a scar of the left parietal area.

Regardless of the conclusions reached, the examiner must address the advanced theory that pain from the Veteran's service-connected disabilities ultimately led to his fatal heart attack.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that any of the conditions listed as causing or contributing to the Veteran's death, namely cardiopulmonary arrest,  myocardial infarction, and atherosclerotic heart disease, were aggravated (chronically worsened) by any of the following service-connected disabilities:  degenerative disc disease/arthritis of the lumbosacral spine with thoracolumbar scoliosis, lumbar radiculopathy of the bilateral lower extremities, and a scar of the left parietal area.

Regardless of the conclusions reached, the examiner must address the advanced theory that pain from the Veteran's service-connected disabilities ultimately led to his fatal heart attack.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's death resulted from VA medical care?  

In answering this question, the examiner must address the advanced theory that VA did not address or treat the Veteran's cardiac issues, and the Veteran's fatal heart attack was caused by a cardiac artery blockage that was never addressed by VA.

(d) If the answer to question (c) is yes, is it at least as likely as not (a 50 percent or greater probability) that the death was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA?

(e) If the answer to question (c) is yes, is it at least as likely as not (a 50 percent or greater probability) that the death was due to an event not reasonably foreseeable?

2.  Make a determination as to whether the appellant may be characterized as a "child" of the Veteran, or whether he qualifies for substitution on any other basis, to include, but not limited to seeking benefits for the Veteran's last expenses.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


